Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 3, 2021

                                       No. 04-21-00194-CR

                                        Chance WATSON,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 7426
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        On July 27, 2021, we issued an order directing the appellant to provide written proof that
he: (1) requested the preparation of the reporter’s record in writing; and (2) was either entitled to
have the record furnished without charge or had made arrangements to pay the court reporter’s
fee for the record. On July 29, 2021, the appellant filed a response that complies with our order.
Accordingly, we ORDER the court reporter to file the reporter’s record in this court by August
30, 2021.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court